444 F.2d 1235
71-2 USTC  P 9540
WASHINGTON TRUST BANK, as Trustee of the Endowment Care Fundof Greenwood Memorial Terrace Company, Appellee,v.UNITED STATES of America, Appellant.
No. 25219.
United States Court of Appeals, Ninth Circuit.
July 7, 1971, Rehearing Denied Aug. 13, 1971.

William Friedlander (argued), Atty. for Tax Div., Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, John M. Kirk, Washington, D.C., Dean C. Smith, U.S. Atty., Spokane, Wash., for appellant.
Eldon Reiley (argued), Myers, Reiley & Annis, Spokane, Wash., for appellee.
Before CHAMBERS and HAMLEY, Circuit Judges, and GOODWIN, District judge.1
PER CURIAM:


1
The district court, 301 F.Supp. 713, entered judgment granting a refund of capital-gain taxes paid by plaintiff, a trustee of an endowment fund established under Washington law to provide perpetual care for a profit-making cemetery.


2
The judgment is reversed, for the reasons stated in Evergreen Cemetery Association of Seattle v. United States of America, 444 F.2d 1232 (9th Cir. 1971).


3
The difference between a trustee (this case) and a nonprofit corporation (Evergreen Cemetery case) has no bearing upon tax exemption under Internal Revenue Code of 1954, 501(c)(13).



1
 The Honorable Alfred T. Goodwin, District Judge for the District of Oregon, sitting by designation